DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 17/251,399 filed the 12/11/2020, now US Patent No 11,423,078 which is a National Stage Entry of PCT/US2019/012527 filed 7 January 2019 which is a provisional of application 62/782,732 filed 12/20/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of U.S. Patent No. 11,423,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference is providing the recommendation in response to the query.  This is merely just the result of applying the process.

Application
US Patent No 11,423,078
21. A computer-implemented method, the method comprising:
obtaining, by one or more computing devices, a vocabulary of image feature types associated with user activities;
obtaining, by the one or more computing devices, a collection of imagery;
performing, by the one or more computing devices, image content analysis on the collection of imagery based on the vocabulary of image feature types;
generating, by the one or more computing devices, at least one activity score for each of a plurality of locations based at least in part on the vocabulary of image feature types; and






providing, by the one or more computing devices, a location recommendation based on the activity scores for the plurality of locations in response to a query associated with a particular activity.
22. The computer-implemented method of claim 21, wherein the plurality of locations are represented by a plurality of location cells in a geo-semantic index of location cells and the method further comprises:
populating, by the one or more computing devices, the geo-semantic index of location cells, the geo-semantic index of location cells including data indicative of the at least one activity score for each location cell; and
providing, by the one or more computing devices, the geo-semantic index of location cells for use in generating location recommendations in response to a query.
1. A computer-implemented method, the method comprising: 

obtaining, by one or more computing devices, a vocabulary of image feature types associated with user activities; 

obtaining, by the one or more computing devices, a collection of imagery; 

performing, by the one or more computing devices, image content analysis on the collection of imagery based on the vocabulary of image feature types; 


generating, by the one or more computing devices, at least one activity score for each of a plurality of location cells in a geo-semantic index based at least in part on the vocabulary of image feature types; 

populating, by the one or more computing devices, the geo-semantic index of location cells, the geo-semantic index of location cells including data indicative of the at least one activity score for each location cell; and 

providing, by the one or more computing devices, the geo-semantic index of location cells for use in generating location recommendations in response to a query.
23
2
24
3
25
4
26
5
27
6
28
7
29
8
30
9
31
10
32
11
33
34
12
35
13
36
14
37
15
38
16
39
17
40
20


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 30-33, 39 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 recite(s) obtaining a vocabulary of image feature types associated with user activities, obtaining a collection of imagery, performing image content analysis on the collection of imagery based on the vocabulary of image feature types, generating at least one activity score for each of a plurality of locations based at least in part on the vocabulary of image feature types and providing a location recommendation based on the activity scores for the plurality of locations in response to a query associated with a particular activity. 
The limitations, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components.  That is, other than reciting “by one or more computing devices,” nothing in the claim precludes the steps from practically being performed in the mind.  The limitation encompass a person manually having a piece of paper with vocabulary or even mentally having activity terms in their head, look at a images to determine which images represent vocabulary words, scoring each of the images and then deciding based on the images where to perform the activity.  If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional limitation of one or more computing devices.  The computing device is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In particular, the claim only recites the additional limitation of one or more computing devices.  The computing device is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
The claim is not patent eligible. 
Referring to dependent claims 30 and 31, the claim is directed to the Mental Processes” grouping of an abstract idea.  The claims do not contain additional elements to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
Dependent claim 32 recites the additional limitation wherein the collection of imagery comprises a periodic collection of street-level imagery.  The limitation is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application or amounts to significantly more that the judicial exception. 
Claims 33 and 39 recite(s) obtaining a vocabulary of image feature types associated with user activities, obtaining a collection of imagery, performing image content analysis on the collection of imagery based on the vocabulary of image feature types, generating at least one activity score for each of a plurality of locations based at least in part on the vocabulary of image feature types and providing a location recommendation based on the activity scores for the plurality of locations in response to a query associated with a particular activity. 
The limitations, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components.  That is, other than reciting “by one or more computing devices,” nothing in the claim precludes the steps from practically being performed in the mind.  The limitation encompass a person manually having a piece of paper with vocabulary or even mentally having activity terms in their head, look at a images to determine which images represent vocabulary words, scoring each of the images and then deciding based on the images where to perform the activity.  If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional limitations of one or more processors and media.  The computing device is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In particular, the claim only recites the additional limitation of one or more processors and media.  The processor and media are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
The claim is not patent eligible. 
Dependent claim 40 recites the additional limitation wherein the collection of imagery comprises a periodic collection of street-level imagery.  The limitation is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application or amounts to significantly more that the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 30, 31, 32, 33, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0023103 to Soderberg et al (hereafter Soderberg) in view of US PGPub 2014/0244319 to Franklin et al (hereafter Franklin).
Referring to claim 21, Soderberg discloses a computer-implemented method, the method comprising:
obtaining, by one or more computing devices, a vocabulary of image feature types associated with user activities [a library of human-meaningful words or phrases organized as category entries according to a number of defined image description categories] (see [0017]; [0029]-[0031]; and [0048] – The library can provides a set of domain ontologies that can describe human activities/endeavors.);
obtaining, by the one or more computing devices, a collection of imagery (see [0009]; [0016]; and [0021] – capturing images);
performing, by the one or more computing devices, image content analysis on the collection of imagery based on the vocabulary of image feature types (see [0019]; [0020]; [0038] – The abstraction processor carries out the abstraction step by translating the “raw” context metadata and/or image characteristics into terms that better describe the semantic meaning of the digital image for a human being.);
generating, by the one or more computing devices, at least one activity score for each of a plurality of locations based at least in part on the vocabulary of image feature types (see [0044] and [0045]).
While Soderberg teaches annotating images, Soderberg fails to explicitly teach the further limitation of providing, by the one or more computing devices, a location recommendation based on the activity scores for the plurality of locations in response to a query associated with a particular activity.  Franklin teaches searching for locations to perform activities, including the further limitations of 
 generating, by the one or more computing devices, at least one activity score for each of a plurality of locations (see [0049]); and 
providing, by the one or more computing devices, a location recommendation based on the activity scores for the plurality of locations in response to a query associated with a particular activity (see [0046]; [0047]; [0049]; [0060]; [0061]; and Fig 6 – The search tool outputs search results for the activity search based on search criteria.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the data of Soderberg in the manner taught by Franklin and then to search the data of Soderberg in the manner taught by Franklin.  One would have been motivated to do so since the process of Franklin provides an efficient manner in which images can be automatically described, indexed and retrieved (Soderberg: see [0002]).
Referring to claim 30, the combination of Soderberg and Franklin (hereafter Soderberg/Franklin) teaches the computer-implemented method of claim 21, wherein generating, by the one or more computing devices, an activity score for each of the locations based on supported user activities comprises generating a weighted activity score for each location based at least in part on an amount, diversity, and recency of identified image feature types corresponding to activities that are associated with the location (Soderberg: see [0044] and [0045]).
Referring to claim 31, Soderberg/Franklin teaches the computer-implemented method of claim 21, wherein obtaining, by the one or more computing devices, a vocabulary of image feature types associated with user activities comprises cataloguing a vocabulary of known feature types from an image content analysis lexicon along with user activities that the feature types can accommodate (Soderberg: see [0018] and [0030]).
Referring to claim 32, Soderberg/Franklin teaches the computer-implemented method of claim 21, wherein the collection of imagery comprises a periodic collection of street-level imagery (Soderberg: see [0016] and [0053]).
Referring to claim 33, Soderberg discloses a computing system, comprising:
one or more processors (see [0017]); and
one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors (see [0029]), cause the computing system to perform operations, the operations comprising:
obtaining, by one or more computing devices, a vocabulary of image feature types associated with user activities [a library of human-meaningful words or phrases organized as category entries according to a number of defined image description categories] (see [0017]; [0029]-[0031]; and [0048] – The library can provides a set of domain ontologies that can describe human activities/endeavors.);
obtaining, by the one or more computing devices, a collection of imagery (see [0009]; [0016]; and [0021] – capturing images);
performing, by the one or more computing devices, image content analysis on the collection of imagery based on the vocabulary of image feature types (see [0019]; [0020]; [0038] – The abstraction processor carries out the abstraction step by translating the “raw” context metadata and/or image characteristics into terms that better describe the semantic meaning of the digital image for a human being.);
generating, by the one or more computing devices, at least one activity score for each of a plurality of locations based at least in part on the vocabulary of image feature types (see [0044] and [0045]).
While Soderberg teaches annotating images, Soderberg fails to explicitly teach the further limitation of providing, by the one or more computing devices, a location recommendation based on the activity scores for the plurality of locations in response to a query associated with a particular activity.  Franklin teaches searching for locations to perform activities, including the further limitations of 
 generating, by the one or more computing devices, at least one activity score for each of a plurality of locations (see [0049]); and 
providing, by the one or more computing devices, a location recommendation based on the activity scores for the plurality of locations in response to a query associated with a particular activity (see [0046]; [0047]; [0049]; [0060]; [0061]; and Fig 6 – The search tool outputs search results for the activity search based on search criteria.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the data of Soderberg in the manner taught by Franklin and then to search the data of Soderberg in the manner taught by Franklin.  One would have been motivated to do so since the process of Franklin provides an efficient manner in which images can be automatically described, indexed and retrieved (Soderberg: see [0002]).
Referring to claim 39, Soderberg discloses one or more non-transitory computer-readable media that store instructions that, when executed by one or more processors of a computing system (see [0029]), cause the computing system to:
obtaining, by one or more computing devices, a vocabulary of image feature types associated with user activities [a library of human-meaningful words or phrases organized as category entries according to a number of defined image description categories] (see [0017]; [0029]-[0031]; and [0048] – The library can provides a set of domain ontologies that can describe human activities/endeavors.);
obtaining, by the one or more computing devices, a collection of imagery (see [0009]; [0016]; and [0021] – capturing images);
performing, by the one or more computing devices, image content analysis on the collection of imagery based on the vocabulary of image feature types (see [0019]; [0020]; [0038] – The abstraction processor carries out the abstraction step by translating the “raw” context metadata and/or image characteristics into terms that better describe the semantic meaning of the digital image for a human being.);
generating, by the one or more computing devices, at least one activity score for each of a plurality of locations based at least in part on the vocabulary of image feature types (see [0044] and [0045]).
While Soderberg teaches annotating images, Soderberg fails to explicitly teach the further limitation of providing, by the one or more computing devices, a location recommendation based on the activity scores for the plurality of locations in response to a query associated with a particular activity.  Franklin teaches searching for locations to perform activities, including the further limitations of 
 generating, by the one or more computing devices, at least one activity score for each of a plurality of locations (see [0049]); and 
providing, by the one or more computing devices, a location recommendation based on the activity scores for the plurality of locations in response to a query associated with a particular activity (see [0046]; [0047]; [0049]; [0060]; [0061]; and Fig 6 – The search tool outputs search results for the activity search based on search criteria.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the data of Soderberg in the manner taught by Franklin and then to search the data of Soderberg in the manner taught by Franklin.  One would have been motivated to do so since the process of Franklin provides an efficient manner in which images can be automatically described, indexed and retrieved (Soderberg: see [0002]).
Referring to claim 40, Soderberg/Franklin teaches one or more non-transitory computer-readable media of claim 39, wherein the collection of imagery comprises a periodic collection of street-level imagery (Soderberg: see [0016] and [0053]).
Allowable Subject Matter
Claims 22-29, 34-38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasoning for the indication of the allowable subject matter can be found in the prosecution history of application 17/251,399.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/           Primary Examiner, Art Unit 2167